                                                                                                     E-FILED
                                                                       Wednesday, 17 July, 2019 09:28:09 AM
                                                                              Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

JOSEPH MARTINEZ,                                       )
                                                       )
                               Plaintiff,              )
v.                                                     )       No.: 19-cv-1126-MMM
                                                       )
WEXFORD HEALTH SOURCES, et al.,                        )
                                                       )
                               Defendants.             )

                                   MERIT REVIEW ORDER

       Plaintiff, proceeding pro se, files an action under 42 U.S.C. § 1983, alleging that Dr.

Andrew Tilden, Nurse Rice, and Wexford Health Sources, Inc., were deliberately indifferent to

his serious medical needs at the Pontiac Correctional Center (“Pontiac”). The case is before the

Court for a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint, the Court

accepts the factual allegations as true, liberally construing them in Plaintiff's favor. Turley v.

Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory statements and labels are

insufficient. Enough facts must be provided to “state a claim for relief that is plausible on its

face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal

quotation marks omitted). While the pleading standard does not require “detailed factual

allegations”, it requires “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       Plaintiff alleges that he suffers from painful bunions in his feet and on an undisclosed

date while at the Stateville Correctional Center, it was recommended that the bunions be

surgically corrected. Plaintiff was apparently transferred from Stateville to Pontiac and, on June

2017, was seen at Pontiac by health healthcare provider C. Hansen, not named as a party. Ms.

                                                  1
Hansen apparently recommended surgery and ordered special shoe inserts. Plaintiff claims that

despite his several grievances of the matter, he did not receive the insoles until October 2018,

some 16 months later. Plaintiff asserts that in the meantime his feet bled and developed sores,

causing him great pain.

       Plaintiff alleges Defendant Dr. Tilden refused to refer him to a foot specialist and refused

to authorize the surgery. He claims that Nurse Rice was also deliberately indifferent as, on

November 7, 2018, Plaintiff was given a 30-day medical permit for “warm foot soaks” and

Defendant Rice failed to provide them. Plaintiff alleges that Defendant Wexford created policies

and practices, not particularly identified, which prevented him seeing a specialist and which

caused a 16-month delay in his receiving the shoe insoles.

                                               ANALYSIS

       Deliberate indifference a prisoner’s serious medical need violates the Eighth

Amendment. Snipes v DeTella, 95 F.3d 586, 590 (7th Cir. 1996), citing Estelle v. Gamble, 429

U.S. at 104, 97 S.Ct. 285 (1976). A claim does not rise to the level of an Eighth Amendment

violation, however, unless the punishment is “deliberate or otherwise reckless in the criminal law

sense, which means that the defendant must have committed an act so dangerous that his

knowledge of the risk can be inferred or that the defendant actually knew of an impending harm

easily preventable.” Antonella v. Sheehan, 81 F.3d 1422, 1427 (7th Cir. 1996). Mere negligence

or even gross negligence does not constitute deliberate indifference. Id at 590. (Citations

omitted). Furthermore, a prisoner's dissatisfaction with a doctor's prescribed course of treatment

does not give rise to a constitutional claim unless the medical treatment is “so blatantly

inappropriate as to evidence intentional mistreatment likely to seriously aggravate the prisoner's




                                                 2
condition.” Snipes at 591, citing Thomas v. Pate, 493 F.2d 151, 158 (7th Cir. 1974); Cannon v.

Thomas, 419 U.S. 813, 95 S.Ct. 288, 42 L.Ed.2d 39 (1974).

        Here, Plaintiff states a colorable deliberate indifference claim for Defendant Tilden’s

refusal to send him to a specialist or to authorize the surgery. He also states a claim against

Nurse Rice for not providing the medical treatment which had been ordered for him.

        As to Wexford, however, Plaintiff makes only a conclusory claim that he was injured due

to a policy of Wexford. While Wexford may be liable for a constitutional injury under Monell v.

New York City Department of Social Services, 436 U.S. 658, 691-92 (1978), the allegations

“must allow [the court] to draw the reasonable inference that the [defendant] established a policy

or practice” which caused the injury. McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir.

2011). Plaintiff fails to identify any particular policy and, even if such a policy exists, fails to

plead that Wexford was aware of any inadequate care. Wexford is DISMISSED, though Plaintiff

will be given an opportunity to replead against Wexford, should he wish.

IT IS THEREFORE ORDERED:

            1. This case shall proceed on Plaintiff’s deliberate indifference claim against

Defendants Tilden and Rice. Any claims not identified will not be included in the case, except in

the Court's discretion upon motion by a party for good cause shown, or by leave of court

pursuant to Federal Rule of Civil Procedure 15. Wexford Health Sources, Inc. is DISMISSED

though Plaintiff will have an opportunity, within 30 days, to replead should he wish. If Plaintiff

files an amended complaint it will replace Plaintiff's original complaint in its entirety and must

contain all allegations against all Defendants. Piecemeal amendments are not accepted.

            2. Plaintiff’s Motion for Status [7] is rendered MOOT by this order.




                                                   3
              3. The Clerk is directed to send to each Defendant, pursuant to this District's internal

procedures: 1) a Notice of Lawsuit and Request for Waiver of Service; 2) a Waiver of Service; 3)

a copy of the Complaint; and 4) a copy of this Order.

              4. If a Defendant fails to sign and return a Waiver of Service to the Clerk within 30

days after the Waiver is sent, the Court will take appropriate steps to effect formal service on that

Defendant and will require that Defendant pay the full costs of formal service pursuant to

Federal Rule of Civil Procedure 4(d)(2). If a Defendant no longer works at the address provided

by Plaintiff, the entity for which Defendant worked at the time identified in the Complaint shall

provide to the Clerk Defendant's current work address, or, if not known, Defendant's forwarding

address. This information will be used only for purposes of effecting service. Documentation of

forwarding addresses will be maintained only by the Clerk and shall not be maintained in the

public docket nor disclosed by the Clerk.

              5. Defendants shall file an answer within the prescribed by Local Rule. A Motion to

Dismiss is not an answer. The answer it to include all defenses appropriate under the Federal

Rules. The answer and subsequent pleadings are to address the issues and claims identified in

this Order.

              6. Plaintiff shall serve upon any Defendant who has been served, but who is not

represented by counsel, a copy of every filing submitted by Plaintiff for consideration by the

Court, and shall also file a certificate of service stating the date on which the copy was mailed.

Any paper received by a District Judge or Magistrate Judge that has not been filed with the Clerk

or that fails to include a required certificate of service will be stricken by the Court.

              7. Once counsel has appeared for a Defendant, Plaintiff need not send copies of

filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will file Plaintiff's



                                                   4
document electronically and send notice of electronic filing to defense counsel. The notice of

electronic filing shall constitute notice to Defendant pursuant to Local Rule 5.3. If electronic

service on Defendants is not available, Plaintiff will be notified and instructed accordingly.

           8. Counsel for Defendants is hereby granted leave to depose Plaintiff at Plaintiff's

place of confinement. Counsel for Defendants shall arrange the time for the depositions.

           9. Plaintiff shall immediately notice the Court of any change in mailing address or

phone number. The Clerk is directed to set an internal court deadline 60 days from the entry of

this Order for the Court to check on the status of service and enter scheduling deadlines.


IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

        1) ATTEMPT SERVICE ON DEFENDANTS PURSUANT TO THE STANDARD

PROCEDURES; AND,

        2) SET AN INTERNAL COURT DEADLINE 60 DAYS FROM THE ENTRY OF

THIS ORDER FOR THE COURT TO CHECK ON THE STATUS OF SERVICE AND ENTER

SCHEDULING DEADLINES.

       LASTLY, IT IS ORDERED THAT IF A DEFENDANT FAILS TO SIGN AND

RETURN A WAIVER OF SERVICE TO THE CLERK WITHIN 30 DAYS AFTER THE

WAIVER IS SENT, THE COURT WILL TAKE APPROPRIATE STEPS TO EFFECT

FORMAL SERVICE THROUGH THE U.S. MARSHAL'S SERVICE ON THAT

DEFENDANT AND WILL REQUIRE THAT DEFENDANT TO PAY THE FULL COSTS OF

FORMAL SERVICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(d)(2).


_7/17/2019                                         s/Michael M. Mihm
ENTERED                                            MICHAEL M. MIHM
                                              UNITED STATES DISTRICT JUDGE



                                                 5
